UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JAMES R. NIBLOCK,                         )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 09-1346 (JEB)
                                          )
FEDERAL BUREAU OF INVESTIGATION,          )
                                          )
                  Defendant.              )
_________________________________________ )


                                  MEMORANDUM OPINION

               The Federal Bureau of Investigation filed a motion for summary judgment on April

18, 2011. In its June 9, 2011, Order, the Court advised Plaintiff, among other things, of his

obligation to file an opposition or other response to the motion. Further, that Order expressly

warned Plaintiff that, if he failed to file his opposition by July 15, 2011, the Court would treat the

motion as conceded. To date, Plaintiff neither has filed an opposition nor requested additional

time to do so. He may well have not opposed the Motion because, during the pendency of the

case, Defendant uncovered 3,137 pages of responsive documents and released all disclosable,

nonexempt documents, in whole or in part, to Plaintiff.

               The Court, accordingly, will grant Defendant’s Motion for Summary Judgment as

conceded. An Order accompanies this Memorandum Opinion.



                                                  JAMES E. BOASBERG
                                                  United States District Judge
DATE: July 29, 2011